Citation Nr: 1225978	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A videoconference Board hearing was held at the RO in July 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In November 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence shows that the Veteran's service-connected lumbosacral strain is manifested by, at worst, complaints of pain and findings consistent with normal aging processes.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in January 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected lumbosacral strain had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that, to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran. 

The first and third elements were met by the January 2005 notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in March 2006 and supplemental statements of the case in August and October 2010 and in June 2012 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting an increased rating for lumbosacral strain.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in August 2008 and in December 2009, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the January 2005 letter was issued to the Veteran and his service representative prior to the August 2005 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran's Virtual VA claims file also has been reviewed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to a disability rating greater than 10 percent for lumbosacral strain.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any worsening of the Veteran's service-connected disability. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated worsening of the Veteran's service-connected lumbosacral strain, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was afforded VA examinations in June 2005, July 2008, April 2009, December 2011, and in May 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected lumbosacral strain is more disabling than currently evaluated.  He specifically contends that this disability is totally disabling and results in frequent incapacitating episodes of low back pain.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected lumbosacral strain currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237.  See 38 C.F.R. § 4.71a, DC 5237 (2011).  

A 10 percent rating is assigned under DC 5237 for lumbosacral strain manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for lumbosacral strain manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for lumbosacral strain manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for lumbosacral strain manifested by unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for lumbosacral strain manifested by unfavorable ankylosis of the entire spine.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for service-connected lumbosacral strain.  The Veteran has contended that his service-connected lumbosacral strain is completely disabling and renders him totally incapacitated for long periods of time.  The competent evidence is against the Veteran's assertions, however.  It demonstrates instead that the Veteran's service-connected lumbosacral strain is manifested by, at worst, complaints of pain and findings consistent with normal aging processes.  For example, a review of private outpatient treatment records date-stamped as received by the RO in February 2005 shows that the Veteran was seen in a private emergency room (ER) on several occasions in 2001 and 2002 complaining of low back pain and seeking medication to treat this complaint.  For example, in January 2002, the Veteran complained of chronic back pain.  Physical examination showed slight tenderness in the lower back especially with sitting.  The impression was an acute exacerbation of lumbosacral strain.  In October 2002, the Veteran complained of back pain for the previous 11 years and reported that he was out of his pain medication.  He rated his pain as 9/10 on a pain scale (with 10/10 being the worst imaginable pain).

A review of the Veteran's private outpatient treatment records dated between 2002 and 2004, date-stamped as received by the RO in May 2005, shows that he was treated as an outpatient by a private physical therapist during this time period for a variety of lumbosacral spine complaints.

On VA examination in June 2005, the Veteran's complaints included constant pain the lumbar area and paraspinal region "and also it goes down to the back of the thigh to the calf region."  He rated his pain as 10/10 on a pain scale.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He was unable to sit "on one spot [for a] long time."  He also experienced daily back spasms and flare-ups "depending on activity."  He was being seen by a chiropractor between 3-12 times a month.  He denied any associated symptoms.  He used a back brace which "helps some."  He did not use a cane, crutches, or a walker.  He reported being able to walk about 1/4 mile but "cannot walk long."  He was able to perform his activities of daily living.  He worked at the postal service and "missed [a] lot of time from work and now he gets incapacitating episodes that require bed rest two, three times per month."  He was unable to work during flare-ups of low back pain.  He experienced flare-ups 8-9 times a month which he described as severe pain and additional limitations in "that he cannot do things."  He was unable to bend over to put socks on his feet.  

Physical examination in June 2005 showed he stood for most of the examination due to back pain, a wide-based gait, a complaint of pain on heel and toe walking, an ability to do tandem holding, an inability to stand on one leg, guarding, no muscle atrophy or involuntary movements, and tenderness but no muscle spasm in the lumbosacral spine.  Range of motion testing of the lumbosacral spine showed forward flexion to 5 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 30 degrees, and "for rotation he says he has pain and he does not move much.  He has pain on motion but no additional limitation of motion with repetitive use."  The VA examiner stated that, although it was conceivable that the Veteran's pain on motion could limit his function during flare-ups of low back pain, it was not feasible to express any additional limitation of motion in terms of degrees as that could not be determined "with any degree of medical certainty."  This examiner also stated that the Veteran's range of motion test results were "invalid due to excessive guarding."  X-rays were normal.  The impressions included service-connected lumbar strain.

In an undated letter date-stamped as received by the RO in October 2005, Jeff Woodruff, D.C., stated that he had been treating the Veteran since 2002 "for injuries he sustained in the Armed Forces as well as numerous accidents he has had since that time.  He presents to this office every 3 to 4 weeks due to severe lower lumbar spasm."  Dr. Woodruff stated that, due to the Veteran's prior injuries "and a complicating hyperlordotic lumbar spine, I have no problem stating he has some degree of disability."

On VA examination in July 2008, the Veteran's complaints included impairment in his activities of daily living "because he cannot wear socks for the last eight to nine years due to the pain of bending over and putting them on."  The Veteran denied being prescribed any bed rest in the previous 12 months.  He rated his low back pain as 7/10 on a pain scale with dysesthesia at the mid-thigh bilaterally, right worse than left.  He experienced flare-ups of low back pain which he rated as 9/10 on a pain scale 3 times a week, each lasting 18-20 hours and associated with bending at the waist.  "The Veteran was tearful when discussing bowel dysfunction and states he does not want to discuss it."  He saw a chiropractor.  Physical examination showed a slow gait, an erect posture, "a prescribed Mueller brace in today, with difficulties getting it on and off," no gross back deformities or apparent congenital scoliosis, an exaggerated lordosis with anatomical obesity, palpable spasms from L1-L4 in the paravertebral muscles bilaterally and tenderness throughout T6-S1, a painful sacroiliac joint, right worse than left, and no muscle atrophy.  The VA examiner noted that neither strength nor coordination testing could be performed because the Veteran reported that such testing would be "too painful."  There was normal sensation to pinprick and light touch bilaterally.  Range of motion testing showed forward flexion to 30 degrees with weakness, pain, obesity, and difficulty.  The Veteran stated that he could perform right and left lateral flexion and right and left lateral rotation.  The VA examiner also stated, "The [Veteran's] subjective complaints do not appear adequately explained by the objective evidence at this time."  There was no discomfort or difficulty with range of motion testing.  There also was no edema, effusion, tenderness, deformities, weakness, fatigue, or instability.  The VA examiner stated further that additional limitation of motion due to flare-ups could not be determined without resorting to mere speculation.  X-rays showed minimal degenerative changes within the facets of the lower lumbar spine which was unchanged from the 2005 examination "and doubtful of significance."  The diagnosis was minimal degenerative facet joints at L4-L5 and L5-S1.

On VA examination in April 2009, the Veteran's complaints included problems standing, twisting, bending, and lifting due to his lower back, and "problems putting on his shoes and socks.  However, he is usually able to dress himself."  He also complained of pain, stiffness, weakness, lack of endurance, and fatigability.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of involvement in multiple motor vehicle accidents which resulted in spine injuries since his service separation was reported by the Veteran.  He experienced low back pain when sitting for more than 10 minutes or standing longer than 12 minutes.  He also was unable to bend at the waist or lift anything greater than 10 pounds.  He rated his low back pain as 8/10 on a pain scale.  His low back pain occurred daily "and it is throughout the day."  His pain was located in his lower back with occasional radiation down the left leg, the posterior aspect of the left knee, "and vary rarely down the right leg posterior aspect to the knee."  He experienced flare-ups 2 times a week which he rated as 10/10 on a pain scale "and it involves either sitting prolonged or standing too long."  He denied any bowel or bladder problems.  He used a back brace and saw a chiropractor on a regular basis.  

Physical examination in April 2009 showed a slow but normal gait, "ambulating unassisted without the use of cane or crutch," wearing a back brace, able to get undressed, put on a gown, and get on the examining table, no apparent difficulty on entering and exiting the exam room, strength testing and resistance within normal limits, an ability to walk in tandem and on his heels, a reported inability to walk on his toes due to pain, negative straight leg raising, and intact sensation.  Physical examination of the thoracolumbar spine showed no obvious heat, swelling, or erythema, no obvious muscle spasms, and "extreme pain to the lightest touch to any of the areas of the lumbar spine."  Range of motion testing showed forward flexion to 40 degrees while standing and to 90 degrees while sitting without pain, extension to 30 degrees, right and left lateral flexion to 20 degrees in each direction, and right and left lateral rotation to 20 degrees in each direction.  "There is a complaint of pain with all range of motion.  No additional limitation of motion noted."  There was no additional limitation of motion due to any of the DeLuca factors.  X-rays taken in July 2008 were reviewed and showed minimal degenerative changes within the facets of the lower lumbar spine.  The assessment was minimal degenerative facet joint disease of the lumbar spine without objective findings of radiculopathy.

On VA outpatient treatment in August 2009, the Veteran's complaints included back pain.  "He is more concerned about his headaches."  The assessment included back pain.

In April 2010, the Veteran's complaints included back pain.  He had been off from work for 9-10 days because of his back pain.  Objective examination showed mild tenderness in the midline of the lumbar spine with limited flexion, straight leg raising "causes pain in the low back with either leg," no pain in the legs, and no neurological symptoms or findings.  The assessment included back pain with a note that the Veteran's "back probably has degenerative/myofascial pains."

In November 2010, the Veteran's complaints included continued low back pain.  It was noted that x-rays of the Veteran's back taken in April 2010 had shown mild sclerotic changes at L4-L5 but otherwise were normal.  Physical examination showed that his back was normal.  The assessment was unchanged.

The Veteran testified at his July 2011 Board hearing that he experienced constant daily low back pain which he rated as 10/10 on a pain scale.  See Board hearing transcript dated July 8, 2011, at pp. 3.  He also testified that he occasionally experienced radiating pain down both of his legs.  Id.  He testified further that he experienced radiating bilateral leg pain 2-3 times a week.  Id., at pp. 4.  He was unable to sit for more than 10-15 minutes due to low back pain.  Id., at pp. 5.  He had been confined to his bed for approximately 8 weeks in the previous year due to his low back pain.  Id., at pp. 7.

In a July 2011 letter, Dr. Woodruff stated that the Veteran "has been an active patient of this office since January 2002."  The Veteran was seen every 3-4 weeks for "severe" lower lumbosacral spine pain and spasm.  Dr. Woodruff stated that these episodes of low back pain, along with neck pain and spasm, caused the Veteran to be "incapacitated and not allowing him to work on a full-time basis."  Dr. Woodruff also stated that the Veteran "has been averaging 7-9 weeks of bed rest since 2002."  Dr. Woodruff stated further that his most recent examination of the Veteran "revealed severe paraspinal lumbar spasm [and] less than 20 degrees of thoracolumbar flexion (any further caused discomfort)."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that, in his July 2011 letter, Dr. Woodruff asserted that the Veteran "has been averaging 7-9 weeks of bed rest since 2002."  As this assertion is not supported by a review of the competent evidence of record, it appears that Dr. Woodruff's July 2011 letter is based on what the Veteran reported to him.  The Board notes that the Veteran specifically denied being prescribed any bed rest by a physician on VA examination in July 2008.  Although the Veteran had reported previously on VA examination in June 2005 that his service-connected lumbosacral strain required periods of bed rest due to incapacitating episodes, it is not clear that this bed rest was prescribed by a physician or whether the Veteran simply took to his bed himself.  There is no factual predicate in the record for Dr. Woodruff's July 2011 letter describing the alleged severity of the Veteran's service-connected lumbosacral strain.  It also is not clear when the Veteran was examined by Dr. Woodruff prior to his assertion that he had seen the Veteran recently for severe lumbosacral strain manifested by less than 20 degrees of flexion.  Dr. Woodruff provided no clinical data or rationale for his assertions regarding the alleged worsening of the Veteran's service-connected lumbosacral strain in his July 2011 letter.  Given the foregoing, the Board finds that Dr. Woodruff's July 2011 letter is less than probative on the issue of whether the Veteran is entitled to a disability rating greater than 10 percent for service-connected lumbosacral strain.

On VA examination in December 2011, the Veteran's complaints included axial lumbar pain with rare left greater than right lower extremity referred pain to the left mid-calf.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's reported history was not consistent with radiculopathy or sciatica because it only occurred approximately monthly.  The Veteran reported that he experienced flare-ups which he rated as 10/10 on a pain scale which were brought on by prolonged sitting more than 30 minutes or lifting more than 10 pounds.  Walking did not produce leg pain and alleviate his lumbar pain.  Physical examination showed diffuse excessive pain on palpation involving the entire lumbar area, no observable or palpable muscle spasm, a normal degree of lordosis, no asymmetry, guarding was "disproportionate and not accompanied by muscle spasm," 5/5 muscle strength, no muscle atrophy, normal reflexes, intact sensation, no radicular pain or signs or symptoms of radiculopathy, no neurological problems, no intervertebral disc syndrome, no arthritis, and no vertebral fracture.  Range of motion testing showed forward flexion to 10 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees.  There was no objective evidence of painful motion on any range of motion testing.  

Following physical examination of the Veteran, the December 2011 VA examiner stated that the Veteran's range of motion was "much less than normal range, and much less than that typically seen with similar lumbar disorders."  This examiner concluded that the Veteran's inconsistencies in performing range of motion testing rendered the results invalid.  Although the Veteran stated that he was unable to perform repetitive range of motion testing due to "excessive pain," the VA examiner stated that this complaint was "not evident by structural evaluation."  This examiner also stated that the Veteran had a "disproportionately slow" gait abnormality that was "somewhat bizarre [and] not typical of an antalgic gait."  The VA examiner stated that there was no ankylosis of the lumbar spine, a finding supported by x-rays which showed no bony ankylosis or significant spur formation.  There only was minimal narrowing of the L5-S1 disc space which was consistent with normal aging processes "and seen in a large proportion of asymptomatic, disease-free backs."  The examiner stated that it was not possible to determine whether any of the DeLuca factors were present due to the Veteran's inconsistencies on physical examination.  Nor could this examiner state the magnitude of the Veteran's flare-ups and functional limitation due to low back pain given his inconsistencies on physical examination.  He also concluded that the Veteran's range of motion testing results were invalid "and cannot be compared to 'normal' with any reliability or validity."  This examiner concluded further that lumbar disc syndrome could not be established.  The diagnosis was chronic lumbar strain.

On VA outpatient treatment later in December 2011, the Veteran complained of continued back pain.  He stated that, since being "forced to medically retire in August, [he was] not doing anything since then."  Physical examination showed he moved slowly, got up and down slowly, complained of tenderness diffusely "even to feather light touch," made no effort to perform flexion or any other range of motion testing when asked, negative straight leg raising, negative neurological examination, and no deformity or spasms.  The assessment was minimal back findings.  "As before, his stated [back disability] exceeds the objective pathology, and there is certainly considerable conversion and/or secondary gain involvement with the issue."

In April 2012, no relevant complaints were noted.  Physical examination showed a non-tender back, limited flexion, negative straight leg raising, and negative neurological examination.  The impressions included chronic back pain with "findings now mild.  Current medication should be adequate."

On VA examination in May 2012, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he had been on bed rest for 3-5 days "from April to July" due to low back pain.  He denied that his low back pain had any effect on his activities of daily living.  Although the Veteran currently was retired, he reported that, when he had been working, "he was unable to do full time work because of back pain & neck pain."  He started using marijuana for back pain in 2011 and last had used it in January/February 2012.  A history of chronic back pain and lumbar degenerative disc disease was noted.  

Physical examination in May 2012 showed he was obese, normal posture, an antalgic gait, no assistive devices needed, an ability to do toe walking, heel walking, and heel-to-toe walking "but with difficulty due to back pain (grimacing while walking)," no motor apraxia, negative imbalance, no pronator drift, normal finger-to-nose testing, no tremors, spasticity/rigidity, or pathologic reflexes, 5/5 muscle strength, no muscle atrophy, normal sensation, no radiculopathy, and no associated neurologic abnormalities.  Although intervertebral disc syndrome (IVDS) was present, there were no incapacitating episodes of low back pain present in the prior 12 months due to IVDS.  The Veteran used a back brace constantly.  He was "observed to be comfortable lying down on the examination table."  Range of motion testing showed forward flexion to 10 degrees with pain, extension to 5 degrees with pain, lateral flexion to 10 degrees in both directions with pain, and lateral rotation to 15 degrees in both directions with pain.  The VA examiner stated that range of motion testing results were "suboptimal and partially reduced by personal effort, body habitus, deconditioning, and possible psychological overlay."  The Veteran was able to perform repetitive range of motion testing.  There was no additional limitation of motion.  There was functional impairment of the lumbosacral spine due to pain on movement, instability of station, and interference with sitting, standing, or weight-bearing.  The Veteran winced on palpation of the lumbosacral spine.  There was no deformity, mal-alignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, or any disability due to the DeLuca factors.  The VA examiner stated that loss of function on repetitive use due to flare-ups "cannot be determined without resorting to mere speculation."  X-rays of the lumbar spine were normal.  The diagnosis was service-connected lumbosacral strain with mild functional limitation.

Unfortunately, the VA examiners concluded in July 2008 and in May 2012 that it would be "mere speculation" to determine the loss of function on repetitive use due to flare-ups of the Veteran's service-connected lumbosacral strain.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

In this case, the July 2008 and May 2012 VA examiners provided clear and complete rationales as to why they could not determine the Veteran's loss of function on repetitive use due to flare-ups.  The July 2008 VA examiner suggested that the Veteran's "subjective complaints do not appear adequately explained by the objective evidence at this time."  He also explained that the Veteran had no difficulty or discomfort when performing range of motion testing which suggests persuasively that the Veteran did not make a good effort when tested.  The May 2012 VA examiner stated that the Veteran's range of motion testing results were "suboptimal" due to a variety of factors, including a lack of "personal effort" by the Veteran and his "body habitus, deconditioning, and possible psychological overlay."  This examiner also fully described the extent of the Veteran's mild disability due to his service-connected lumbosacral strain.  Thus, the Board concludes that, even in light of Jones and the use of "mere speculation" language in the July 2008 and May 2012 VA examination reports, they are competent for VA adjudication purposes.

The Board acknowledges the Veteran's lay assertions and hearing testimony that his service-connected lumbosacral strain is more disabling than currently evaluated.  The competent evidence does not support these assertions, however.  It shows instead that the Veteran's service-connected lumbosacral strain is, at worst, mildly disabling and manifested by complaints of pain and findings consistent with normal aging processes (as seen on VA examination in December 2011).  There also was no more than mild functional limitation due to the Veteran's service-connected lumbosacral strain (as seen on VA examination in May 2012).  The competent evidence also suggests that the Veteran's subjective complaints are not supported by the objective evidence of record as to the alleged severity of his service-connected lumbosacral strain.  For example, although the Veteran complained "of pain with all range of motion" on VA examination in April 2009, there was no limitation of motion on objective examination of the lumbosacral spine, including as due to any of the DeLuca factors.  A different VA examiner stated in December 2011 that the Veteran's range of motion was "much less than normal range, and much less than that typically seen with similar lumbar disorders."  This examiner concluded that the Veteran's inconsistencies in performing range of motion testing rendered the results invalid.  Although the Veteran stated that he was unable to perform repetitive range of motion testing due to "excessive pain," the VA examiner stated that this complaint was not supported by objective examination results.  This examiner also stated that the Veteran had a "disproportionately slow" gait abnormality that was "somewhat bizarre [and] not typical of an antalgic gait."  Another VA examiner stated on outpatient treatment in April 2012 that the Veteran's subjective complaints "exceed[] the objective pathology, and there is certainly considerable conversion and/or secondary gain involvement with the issue."  Finally, although the Veteran winced on palpation of the lumbosacral spine on VA examination in May 2012, objective examination showed no deformity, mal-alignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, or any disability due to the DeLuca factors.  The Veteran's inconsistent efforts at performing range of motion testing, exaggerated by his repeated complaints of low back pain, rendered all of the range of motion testing results invalid that were attempted during the pendency of this appeal.  There is no indication that the Veteran's service-connected lumbosacral strain resulted in forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such that a disability rating greater than 10 percent is warranted.  See 38 C.F.R. § 4.71a, DC 5237 (2011).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 10 percent for his service-connected lumbosacral strain.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent for the Veteran's service-connected lumbosacral strain have not been met.  Id.

The Veteran further is not entitled to a separate compensable rating for any neurological abnormalities associated with his service-connected lumbosacral strain.  For example, he denied any bowel or bladder problems on VA examination in April 2009.  And no associated neurological findings, to include bowel or bladder impairment, were noted on VA examination in May 2012.  Thus, a separate compensable rating for neurological abnormalities, to include bowel and bladder impairment, associated with the Veteran's service-connected lumbosacral strain is not warranted.  See 38 C.F.R. § 4.71a, DC 5237, Note (1) (2011).

The Board finally finds that, because the Veteran's service-connected lumbosacral strain essentially has been the same throughout the pendency of this appeal, consideration of additional staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.  This is especially true because the 10 percent rating currently assigned for the Veteran's service-connected lumbosacral strain contemplates the minimal disability that he experiences.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbosacral strain.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected lumbosacral strain is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbosacral strain.  This is especially true because the 10 percent rating currently assigned for the Veteran's lumbosacral strain effective May 24, 2004, contemplates minimal disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported that he was forced to retire medically in August 2011; prior to that date, it appears that he was employed at least part-time by the postal service.  He did not indicate, and the evidence does not show, that he was hospitalized frequently for his service-connected lumbosacral strain at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	
ORDER

Entitlement to a disability rating greater than 10 percent for lumbosacral strain is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


